Citation Nr: 1041750	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-42 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






(CONTINUED ON THE NEXT PAGE)
INTRODUCTION

The Veteran had active duty service from January 1983 to October 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary in this case.  In his substantive appeal (VA Form 9), 
dated October 2009, the Veteran indicated that he wished to be 
scheduled for a hearing at the RO before a Veterans Law Judge 
(Travel Board hearing). 

A veteran has a right to a hearing before the issuance of a Board 
decision.  
38 C.F.R. §§ 3.103(a), (c) (2010).  Accordingly, he should be 
scheduled for a Travel Board hearing in accordance with his 
expressed desire.  Because such hearings are scheduled by the RO, 
the Board must also remand the case to the RO for that purpose, 
to ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


